Citation Nr: 0810219	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  02-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran has reported active service from June 1974 to 
December 1974 per his DD 214.  Another document established 
that he had been released from active duty for training.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This matter was previously remanded for further development 
by the Board in May 2004 and March 2006.  That development 
completed, the matter is appropriately before the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran has hepatitis C.  

2.  The veteran's hepatitis did not have onset during active 
service and is not related to his active service.  


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters sent to 
the veteran in May 2004, July 2004, and April 2007.  The May 
2004 and July 2004 letters informed the veteran of the 
evidence required to substantiate his claim and of his and 
VA's respective duties in obtaining evidence.  Specifically, 
he was told that VA would obtain all relevant evidence in the 
custody of a federal department or agency and advised that it 
was his responsibility to either send medical treatment 
records from his private physician or to provide a properly 
executed release so that VA could request the records for 
him.  These letters also asked the veteran to submit any 
evidence in his possession that pertained to his claim and 
requested that he submit any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  The April 2007 letter informed the 
veteran as to assignment of disability ratings and effective 
dates and of the types of evidence or information to submit 
to substantiate those elements.  

Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Following VCAA notice, the 
veteran he has had a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  Significantly, the RO readjudicated his 
claim by way of a supplemental statement of the case issued 
in November 2007.  For these reasons, it is not prejudicial 
to the veteran for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication and has indeed been cured.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a supplemental statement of the case, 
is sufficient to cure a timing defect).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As to 
records reportedly held by a Federal department or agency, VA 
must continue to make efforts to obtain such records unless 
VA determines that the records do not exist or that further 
efforts to obtain the records would be futile.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2007).  As to records reportedly in 
the custody of other than a Federal agency or department, VA 
must make reasonable efforts to obtain relevant records; 
generally by an initial request and up to one follow up 
request.  Id.  

In the present case, the evidence includes service medical 
records, VA treatment records, and treatment records from the 
Texas Department of Criminal Justice.  The RO has repeatedly 
requested the veteran's service records.  The National 
Personnel Records Center has repeatedly responded that no 
additional records can be identified.  Additionally, the 
veteran reported treatment at Herman Hospital; however, the 
hospital responded stating that the veteran was not in their 
system.  The veteran also reported treatment with John Peter 
Hospital.  The RO repeatedly requested records from this 
hospital and also informed the veteran that he could provide 
these records; no records have been received.  Though these 
records have not been obtained, the Board finds that the RO 
has complied with the duty to assist as the RO has made 
several reasonable efforts to obtain these records.

In May 2007, the veteran was afforded a VA medical 
examination with regard to his claim on appeal and a medical 
opinion was obtained as to the nature and etiology of his 
hepatitis.  

Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled. See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.


Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2007).  Service connection may also be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Active military service includes any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. 
§ 3.6(a) and (d) (2007).  

The Board notes at the outset that that risk factors for 
hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, and shared  toothbrushes or razor blades.  VBA 
letter 211B (98-110)  November 30, 1998. 

In his March 2001 claim, the veteran contended that he was 
exposed to a virus during service which resulted in numerous 
disorders, including asthma, a skin disorder, hepatitis, and 
a psychiatric disorder.  In a June 2004 statement, the 
veteran reported being exposed to gas in a training exercise 
during service, reported a number of symptoms occurring 
sometime after that, including blood in his urine, and stated 
his belief that his hepatitis, along with a number of other 
medical disorders, were related to his exposure to biological 
agents during service.  In a July 2004 statement, the veteran 
stated that he developed a medical condition in October 1974 
that went untreated.  In that same document he attributed his 
"biological breakdown", and apparently his hepatitis C, to 
exposure to gas used in a training exercise during basic 
training.  He also reported that sometime after that he 
experienced such symptoms as a headache, blood in his urine, 
insomnia, and difficulty keeping food down.  

Service medical records are absent for any mention of 
hepatitis.  These records document the veteran's report of 
burning on urination, and blood in his underwear; occurring 
in October and November 1974.  He was assessed as having 
nonspecific uretheritis and a history of hemorrhoids.  A 
separation medical examination, dated in November 1974, 
indicates a normal clinical evaluation of his genito-urinary 
system.  In an associated report of medical history, the 
veteran indicated that he was in good health.  

September 1999 medical treatment records from the Texas 
Department of Criminal Justice contain the earliest report 
that the veteran had hepatitis.  These records do not provide 
an opinion as to the etiology of his hepatitis.  

In May 2007, the veteran underwent a VA examination to 
determine the nature and etiology of his claimed hepatitis.  
The examiner indicated that he had reviewed the veteran's 
claims file in conjunction with the examination.  He provided 
a diagnosis, based on current laboratory liver function test 
results, that the veteran has hepatitis C.  

In his report, the examiner related the veteran's report that 
he had worked as a custodian in a hospital after service.  He 
also recorded the veteran's report of no tattoos, body 
piercing, intranasal cocaine use, intravenous drug use, and 
that his hospital employment had not exposed him to blood.  

The examiner opined that it is unlikely that the veteran 
acquired hepatitis C during his active service.  Rather, it 
was the examiner's opinion that the veteran acquired the 
viral infection either as a hospital facility employee or 
during his incarceration.  In providing a rationale for this 
opinion, the examiner stated that risk factors pertinent to 
this veteran's claim included exposure to inmate blood 
through sexual contact or through injury during his 
incarceration.  The Board finds this opinion highly probative 
as to the etiology of the veteran's hepatitis because the 
examiner reviewed the veteran's medical history and provided 
a detailed and logical rationale for his opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  

An October 1999 social history, from the Texas Department of 
Criminal Justice, provides factual support for the May 2007 
opinion.  The also relates the veteran's report of engaging 
in numerous fights with other inmates.  This report also 
contains a history of the veteran's periods of incarceration, 
indicating that he had been incarcerated on and off from 
prior to July 1987 through the date of the report.  
Furthermore, the record shows that the veteran's period of 
incarceration that began in June 1993 extended into 2003.  
Thus, the record supports the examiner's opinion regarding 
incarceration and the attendant exposure risks, including the 
veteran's own reports of physical violence.  In the report, 
there was a notation of a charge of sexual misconduct during 
incarceration.

The Board has considered the veteran's statements as to why 
he believes his hepatitis is related to service.  He is 
certainly competent to state that he suffered from painful 
urination during service, observed blood in his urine, and 
had other symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, his opinion that his hepatitis was 
manifested as the painful urination, resulted from some 
undiagnosed virus present during service, or resulted from 
exposure to training gas or biological agents, is not 
competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the etiology of hepatitis, first 
manifested many years after exposure to an alleged cause or 
to observed general physical symptoms, is far to complex a 
medical question to lend itself to the opinion of a 
layperson.  

The record is absent for any mention of hepatitis for more 
than a quarter of a century after separation from service.  
All competent evidence of record indicates that the veteran's 
current hepatitis is unrelated to his service.  There is no 
competent evidence to the contrary.  Thus, the preponderance 
of the evidence is against his claim for service connection 
for hepatitis and the claim must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2007).  




ORDER

Service connection for hepatitis is denied.  



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


